Citation Nr: 0920660	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-17 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active duty service, including from July 1943 
until August 1969.  The appellant is the surviving spouse of 
the Veteran.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The Board notes that the September 2005 rating decision also 
granted a claim for Dependents' Educational Assistance and 
denied a claim for Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  No notice of disagreement was 
filed in regards to either of those claims and they are not 
currently before the Board.

The Board further observes that in the appellant's May 2009 
written brief presentation prepared by the accredited 
representative, a new issue is raised that appears to seek 
benefits under 38 U.S.C.A. § 1151 due to mistreatment by VA 
medical facilities.  Specifically, the Appellant raised a new 
argument that the Veteran's colitis was caused by the 
antibiotics that the Veteran was allegedly prescribed by VA.  
The Board finds that this is a distinct claim that must be 
separately developed before the Board may undertake appellate 
review.  As such, the issue of entitlement to the cause of 
the Veteran's death under the provisions of 38 U.S.C.A. 
§ 1151, is hereby referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. At the time of his death, the Veteran was service-
connected for a herniated nucleus pulpous, L4, L5-S1, with 
laminectomy and mild degenerative changes, with a 60 percent 
evaluation; hypertension, with a 20 percent evaluation, and 
right inguinal hernia, post operative, with a noncompensable 
evaluation.  

2. The Veteran's death certificate, reported that the Veteran 
died in February 2005, and noted that the cause of death was 
colitis.  Other significant conditions contributing to death, 
but not resulting in the underlying cause, were natural 
causes.  

3.  The appellant contends that the Veteran died due to his 
service-connected hypertension, or alternatively that his 
colitis was related to his service.  

4.  There is no probative competent medical evidence showing 
that the cause of the Veteran's death is due to his service, 
including his service-connected hypertension, or that his 
colitis is related to his service.   


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death. 38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, no notice complying with VCAA and Hupp was provided to 
the appellant; however, the appellant was not prejudiced by 
this lack of notice.   However, the Board notes that the 
February 2004 rating decision informed the appellant of what 
information was necessary to support her claim, and the June 
2006 Statement of the Case provided her with information 
regarding VA's duty to notify and assist.  

Furthermore, the record indicates that any notice defect was 
cured by actual knowledge on the part of the claimant.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In 
order to establish entitlement to service connection for the 
cause of death, the evidence must establish that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to the Veteran's death. 38 U.S.C.A. § 
1310(b); 38 C.F.R. § 3.312.  The appellant demonstrated 
actual knowledge of such requirements in regards to her 
claim.  In her May 2005 VA Form 21-4138 she reported that her 
husband was service-connected for hypertension.  
Additionally, in her June 2006 VA Form 9, she specifically 
stated that she felt that her husband's hypertension caused 
all the other conditions and his heart attack, which she 
contends was the cause of his death.  Per the requirements 
outlined in Hupp, the appellant has thus demonstrated actual 
knowledge of (1) the disability that the Veteran was service-
connected for at the time of his death.  Although she did not 
specifically list his other service-connected disabilities of 
a back disability and right inguinal hernia, post operative, 
she has also indicated that she was basing her claim for 
service connection for death due to hypertension based on the 
fact that the Veteran was diagnosed with hypertension by his 
final medical provider.  Furthermore, the Veteran's back 
disability and hernia were listed concurrently with 
hypertension in his medical history prior to death; however, 
the appellant claimed that the appellant's death was due to 
cardiac arrest, which would not implicate the Veteran's 
service-connected disabilities of the back and post operative 
hernia.  Additionally, the appellant, in the written brief 
presentation, clarified that her contention was that the 
Veteran's colitis was related to his service, indicating that 
she was not making a claim based on any medical disorder 
besides the one that the death certificate specifically found 
to be the cause of his death.  Furthermore, the appellant has 
demonstrated actual knowledge that she (2) needed to support 
her contention that her husband's death was caused by his 
service-connected disability with medical evidence finding 
such a relationship to substantiate a DIC claim.  The 
appellant provided a statement requesting review of the 
Veteran's medical records diagnosing him with hypertension 
prior to his death, in a May 2005 VA Form 21-4138.   In the 
May 2009 Written Brief Presentation, reported that the 
appellant contended that the clostridium difficile colitis 
that killed her husband was related to service.  The record 
thus indicates that the appellant had actual knowledge of 
what was necessary to support her claim, as did her 
representative.  Therefore, the essential fairness of the 
adjudication of the appellant's claim was not affected by any 
deficit in the notice provided to her.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant has submitted medical 
records regarding the Veteran's death.  There is also no duty 
on the part of VA to provide a medical opinion, as no medical 
evidence has been submitted that is supportive of the 
appellant's claim.  Indeed, the Board notes that obtaining a 
VA examination is unnecessary as there is otherwise 
sufficient medical evidence of record to make a decision.  
38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Although the May 2009 Written Brief Presentation references a 
need to obtain VA treatment records, such records are not 
relevant to the appellant's claim for service connection for 
cause of death as the medical records surrounding the 
Veteran's death are already of record.  Moreover, and the 
theory of entitlement to benefits espoused by the 
representative in May 2009 have been referred for 
adjudication based on the newly raised theory of entitlement 
to benefits under 38 U.S.C.A. § 1151.}  The Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).

Merits of the Claim
 
The appellant has claimed that the Veteran died due to his 
service-connected hypertension, which she contends caused his 
cause of death, including by heart attack.  In the May 2009 
Written Brief Presentation, the appellant's representative 
also claimed that the clostridium difficile colitis that 
caused the death of the Veteran was related to his service.  

At the time of his death, the Veteran was service-connected 
for a herniated nucleus pulpous, L4, L5-S1, with laminectomy 
and mild degenerative changes, with a 60 percent evaluation; 
hypertension, with a 20 percent evaluation, and right 
inguinal hernia, post operative, with a noncompensable 
evaluation.  

The Veteran's death certificate, issued on March 9, 2005, 
reported that the Veteran's date of death was February 20, 
2005.  His immediate cause of death was colitis, with natural 
causes listed as other significant conditions contributing to 
death but not resulting in the underlying cause given for the 
immediate cause.

The Veteran's service treatment records generally did not 
indicate any complaints of, or treatment for, colitis or 
regarding the digestive system.  Furthermore, his medical 
reports generally found him to not have any abnormalities of 
the abdomen or viscera, other than his service-connected 
hernia, which was referred to in his March 1969 retirement 
examination.  

A post-service, September 1970 VA examination of the 
digestive system found the Veteran's abdomen to be soft 
throughout, without tenderness, masses, or organomegaly.  A 
November 1991 VA examination found his abdomen to be 
unremarkable and his hypertension was controlled with 
treatment.  

A VA examination for digestive conditions was provided in 
April 2003 and the examiner diagnosed the Veteran with 
degenerative joint disease, degenerative disc disease of the 
lumbosacral spine; rectus abdominis separation status post 
repair with no significant residual; and right inguinal 
herniorrhaphy with good results.  

Another VA examination was provided in December 2003.  The 
examiner noted that the Veteran was service connected for 
hypertension, but that his blood pressure was well controlled 
and that there were no apparent complications from his 
hypertension.  The examiner diagnosed him with hypertension, 
well controlled, with no apparent complications, and with 
inguinal and abdominal hernia repair, with no significant 
residual.  

A private, February 18, 2005 medical record, by Dr. T.H., 
reported that the Veteran's past medical history included 
hypertension, hyperlipidemia, gastroesophageal reflux 
disease, chronic back pain, status post lumbar laminectomy, 
and status post inguinal and excisional hernia repairs.  The 
examiner noted that the Veteran had been treated for c 
difficile colitis, infectious disease, pulmonary disorder, 
and renal disorder.  

Dr. C.O., on February 20, 2005, also created a private 
medical record and indicated a date of death of February 20, 
2005.  Dr. C.O. reported that the Veteran had been admitted 
to the Spain Rehabilitation Hospital on February 15, 2005.  
At that time the Veteran was diagnosed with various ailments, 
the most significant appeared to be clostridium dificile 
colitis, and pleural effusions with lower lobe pneumonia.  On 
February 20, 2005, just prior to his death that day, the 
Veteran experienced acute respiratory distress and cardiac 
arrest.   

As previously stated, the Veteran's death certificate, 
reported his immediate cause of death as colitis, with other 
significant conditions contributing to death but not 
resulting in the underlying cause being natural causes.  

The record includes the Veteran's death certificate, which 
discloses that the immediate cause of the Veteran's death was 
colitis, and that prior to his death he was diagnosed with 
clostridium difficile Colitis.  The Board notes that the 
service treatment records contain no evidence of complaints 
of the digestive system, specifically including for colitis.  
Additionally, post-service treatment records did not find 
colitis for decades following his discharge from service, or 
specifically, until shortly before his death.  Although the 
Veteran was noted to have a prior medical history to include 
hypertension, as indicated in the February 18, 2005 private 
medical record, by Dr. T.H., Dr. T.H. made no indication that 
it was the cause of the Veteran's death.  Indeed, although 
the private medical records created shortly before the 
Veteran's death reported medical diagnoses including the 
Veteran's service-connected disabilities, including 
hypertension, such reports do not equate to findings that the 
Veteran's death was caused by those disabilities.  

The death certificate clearly lists his immediate cause of 
death to be colitis.  The only significant conditions to 
contribute to death were natural causes.  The Veteran's 
colitis was not manifested within service or for decades 
following service.  Furthermore, there is no medical evidence 
of record contradicting the findings of the death 
certificate.  The Board finds that service connection for the 
cause of the Veteran's death has not been established.  
  
The only other evidence provided as to the claim is the 
appellant's belief that her husband's death was due to his 
hypertension or alternatively that his colitis was due to 
service.  Although she can provide testimony as to her own 
experiences and observations, the factual question of if the 
Veteran's death is related to his service or his service-
connected hypertension is a medical question, requiring a 
medical expert.  The appellant is not competent to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  38 C.F.R. § 3.159.  She does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  As the evidence of record is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The appellant's claim 
for service connection for cause of death is denied. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


